Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This Office action is in response to the amendment filed May 4, 2022.  Claims 21-29 are pending.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/179,996, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The subject matter of claim 23 and 26 is not supported in the parent application. For the purpose of examination, the application is treated as a CIP where the new subject matter is given an effective filing date of the instant application.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the claim recites that the fully folded mode operates as a handheld mobile phone.  The claim, however, fails to recite any structure that would permit the device to operate as a phone.  It is also not clear what structure allows the single action to wirelessly couple with an external device.
Regarding claim 24, it is not clear what is considered primary computing capability or additional computing capability. The claim is written in functional terms which do not clearly define the structure to perform the functions. 
Regarding claim 26, it is not clear what is a coupling mechanism since the structure is not clearly defined. 
Claim limitation “coupling mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not use such a term, the drawings do not show such a mechanism, and the specification does not identify the structure that comprises the mechanism.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide sufficient details to show that applicant had possession of a device where a single action wirelessly couples the device with an external device.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laves et al (2007/0279315) in combination with Vakil et al (2006/0034042).
Regarding claim 21, the claimed first, second, third and fourth panels are shown in Figure 1A and disclosed as having a display on at least one side; the claimed computing circuitry is shown as item 304, and the claimed energy source is taught as a battery in paragraph 62.  The references shows that the entire device is foldable in the manner claimed. While the reference does not explicitly state that the panels have the same dimensions, this is suggested by the drawings and the fact that the panels are stackable. It would have been obvious to make the panels with the same dimensions to allow different folding configurations while maintaining the same appearance.  Laves does not teach computing circuitry in each of the panels that performs more than functions of controlling the display.  Laves teaches an external computing circuitry that controls each of the displays.
	Vakil teaches a foldable multi-panel device which may be a phone or PC. The computing circuitry is positioned within the panels.  Paragraph 103 teaches that the invention may be implemented in any suitable hardware which may be in the form of one or more processors and may be implemented in a single or a plurality of units. Figure 2 show an example of various types of processors.  It would have been obvious to position digital circuity in each of the panels as taught in Vakil.  Such distributed processing may create a more flexible or optimal system in case a particular panel needs to be exchanged.
	Laves and Vakil do not teach the device with single use action to wirelessly couple with an external device.  One of ordinary skill in the art before the effective date of the application would be familiar with smart phone and PCs. These would include peripherals and casing devices that connect via Bluetooth and Wi-Fi.  Thus, he would be aware of Chromecast dongles and Apple Airplay.  These devices run software that allows devices to connect to televisions and monitors via the activation of a casting icon on the user interface. It would have been obvious to integrate this conventional feature on a phone, PC or any computing device since it is merely adding known features and would yield a predictable result. See Wikipedia reference to Chromecast. 
Regarding claim 22, Figure 1D shows the claimed folded mode where the device is in a staked configuration. The reference teaches hinges as connectors to hold the panels together and there is at least one connector to hold the device together in a fully folded mode.
Regarding claim 23, one of ordinary skill in the art would be familiar with various portable electronic device (i.e. laptop computer, cell phone, pda) and operating systems.  Figure 7 shows the connection to a printer and a server.  The Examiner give Official notice that in the Windows operating system prior to the effective date of this application allows connection of external devices that are listed based on availability and a default device may be selected.  The default is considered a preferential usage. Such devices such as keyboards, mouse and printers have plug-and-play capability and may communicate via Bluetooth.  In other words, the operating system is able to automatically setup such devices with minimal interaction.  It would have been obvious to incorporate conventional means for their known functionality. Further, a device may connect to more than one device with Chrome casting capability. In such a case, the casting device would prioritize among the available devices.  It would have been obvious for the priority to be based on availability and preference since there is no reason to list an unavailable device and one would want the most used device to have a set priority or base the priority based on frequency of use. Having random priority would force the user to select among the devices which would be troublesome if there is a large number of devices. 
Regarding claim 24, Laves teaches the claimed first, second, third and fourth panels.  The reference suggests the panels have the same dimensions.  Laves teaches that there is a display on at least one side of the panels and the panels are connected by hinges. Figure 1B shows a configuration where the third and fourth panels are hinged.  Figure 1C shows a configuration with a second hinge. Figure 1C shows a configuration where the third hinge may be positioned to connect the second and fourth panels.  The various hinges allows the claimed folded, partially folded and fully open modes.  Laves does not teach two or more panels containing computing means for the device.  Vikil in the same field teaches that various components may be located on different display screens of a folding device.  For example, a panel that functions like a keyboard may a keyboard controller on the panel.  It would have been obvious to modify the device in Laves to locate computing means on any or all of the panels to allow flexibility of placement of the device or for optimization of functions.
Regarding claim 25, paragraph 49 of Laves teaches that at least one panel is a touch screen.  A touch screen is considered to have a user input section.
Regarding claim 26, the Examiner previously gave Official notice (in the parent application) that a computer may wirelessly couple to a display by a Wi-Fi transceiver by either turning on the device or the device may present a selection of possible connections which the user selects by a single action. This is considered the claimed coupling mechanism. For example, a phone or table may couple to a TV for a larger display.  This is considered admitted prior art.  It would have been obvious to include this feature to gain the advantage of a larger screen.  Laves teaches a Wi-Fi connection and a network which is exactly the same means taught by applicant.  Further, since a device may couple with a plurality of available devices, the device is made aware of available coupling units by receiving a "locator" signal that identifies the device to the user so that he may select which device a coupling is desired. Then, the user merely selects one of the listed devices to perform the coupling. This selection constitutes a single action. It would have been obvious to use conventional means for their known functions.  Examples of such devices are dongles such as Google’s Chromecast.  Bluetooth connections, which are also taught in Laves, also broadcast “locator” signal for the purpose of pairing the devices.
Regarding claim 27, see paragraph 66 of Laves.
Regarding claims 28 and 29, the Examiner gives Official notice that magnetically operated and spring hinges are conventional.  It is noted that lack of details in applicant’s specification with regard to the different hinges.  It would have been obvious to use any suitable hinge mechanism for its desired function. Magnetic hinges keeps the panels closed while a spring hinge may facilitate positioning of the panels. Also see paragraph 66 if Laves.  
Response to Remarks
Applicant argues that the cited passages is sufficient to define the structure of the coupling mechanism.  The Examiner disagrees.  The cited passages merely recite the same functionality and not the structure to perform the function. It does not teach a single user action to perform the coupling function.
With respect to the art rejection, the Examiner has substituted a clearer reference with respect to the claim limitation which states that the distribution of computing power among a multi-display device would be known to someone of ordinary skill in the art. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Wikipedia reference teaches the function of a device that is about to couple to a device running Chrome to allow the device to wirelessly couple with an external device like a TV or monitor. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



May 21, 2022